.




                              OF      TEXAS

                              AUSTIN    a~.%%-

                                   January8j.1959


    HonorableEdna ClSneroS                Opinion~Ao.   wi-537
    CountyAttorney
    winacy county                         Re: Are the offensesof .!%unting
    Rapdvillej T6=6                            at night",Art. 887, P. c.,
                                               and “Killing  a wild   turkey
                                               hen", Art. m, P-C., of
                                               like nature for the purposeof
                                              ~enhancentent df penaltyunder
                                               h-t. 61, P.Ic., and reLated
                                               questione.        ..':

    Dear Kiss Cisneros:

             In yoti requestfor en OpiniOI.f%OIW$hiS
                                                   OfftCe,@U bSYe~eSkf?d
    'thefollawingqUe6tiOnS:                                  _.

              1. Under Article61 of the Penal Code, providingthat "If ft
    be shown on the trial of a mi@+eawr that.thedefendant~b66   been once
    befor convlcted‘ofthe Rame offense, he shall On a secand.cOnviction
    receivedoublethe-punishQIe?lt prescribedfor such offense,inOrdinary
    cases,and upon a third Or any subsequentconvictiowforthe'saiie  offeme,
    the punishmentshall be increased60 88 not to eiCeed four times the pen-
    saltyin ordinarycases",are the offensesof "huntingat night" (Art$cle
    887 of the Penel Code) whereinthe defendant~68 ch6rgedwith huntinga
    deer at night, and'"killinga tild turkey"(ArtAle 877 of the P-1 Code)
    the 6am6 offenseOr the 6ame:typeoffetieforths'purpoeee'oi~th6   ebOv6
    witi    614

              2. Can you also, since these are game viol&lone, con6truethe
    LllegalpossessionOr use of nets (Article978~ as PeTbiDing to WillaCy
    county,Texas, acts 1933, .b3ra leg., Spec. L., p. 36, Ch. 29) 86 thS.S6m6
    type of offense66 the two above (inq~estion Ho. l):.fOr  6&6CtiVe prOSa-
    cutimunder A'rticle 61.4

             3. can game violationcases.betaken to any Justice of the
    PesceIinthe County?                            1'    :      ,.‘

             Aiticle @$i~of thb P-1    Code reads as iolhnm:

             "It 6bal.l be uulawfulforkany personto take;klll,
         wound; Shoot at, bunt or possess,deed Or alive, any wild:
         turkeyhen at any 6eammofthe year excepta6 herein,.-
         sfterprovidad~                              _- ._
.




    HonorableEdna Clsneros,Page 2. (WU-537)



              "Any person violatingany of the provision6of this
         Article shall be deemedguiltyof a misdemeanor,and upon
         conviction,shall be fined in any sum not less then Twenty-
         Five ($25.00)Dollarsnormore than,OneHundred($lOO.CO)
         Dollars."

               Article887 of the Penal Code reads as follows:

              "It shall be unlawfulto kill, hunt or shoot at any
         wild bird, wild game bird, wild fowl, or wild game anis+
         protectedby 'thisAct at any seasonof the year, between
         one-halfhour after sunsetand one-halfhour before sun-
      ~~ rise in any county in this State. Any personviolatingany
       .~~
         provisionof this chaptershallbe deemedguiltyof a
       ::misdemeanor ax&upon convictionshallbe fined in any sum
         not less than Twenty-Five($25.00)Dollars,nor more than
         One Eundred($100.00)Dollars,and each bird or animal so
         killed shall constitutea separateoffense."

              Articleg78j of .thePenal Code with.regard,to Willacy
         County (Acts 1933, b3ra Leg., Spec. L., p. 36,~:ch:
                                                           29;   i.
         I23adSE&SfOllowS:
                ;
              %ection 1. It Shallbe unl&ul~to'use a'seine,net.
        ,Ortrawl or.to 'havein possesalon.~aseine, net :ortrawl in.
        .oron any of the tidal waters'ofWillacyCountywestof ~'I~.                        .._:


       '..
        Padre Island;provided,howeverithatinothingoontained~in:..                   .,     .~


         this Act shall prohibittheeuseof a cast net fortaking '~
         bait.                                .!

               "Section2. Any.~&sc&YioLati&               any provisionof ..
       :.this.Act :shallbe deemed guiltyof amisdemeanorand upon,
         convictionshall be fined in a sum not less than Twenty-
         Five Dollars ($25.00)nor more than Two HundredDollars
         .($2oa.00).                                     ~.
                              .~         ~.I
      .~    - ,vSebti.od
                       3. All .&6W6, :or..pabtE.o$.lwre,       ..in.‘SO afar68 ~'.~.,:          i   ..
         they'mayconflictwith the pXYXisiolI6            of.thisAct, he and,
         the same are hereby repealed.                           :      ~,     ..

              "Section4. The fact that the ownersof lsnd abutting
         onthe LagunaMadre have donatedvaluabletractsoflandto
         the RaymondvillePost of the AmericanLegionfor recreat-
         ianalpurposesfor the benefitof the entirepublic and'that
         the marine life of such waters cannotbe properlyconserved,
         and that such recreatlomaladvantage6cannotbe properly
         developedif seines,nets and trawls are permittedto.be
         used, createan emergencyand an imperativepublicaeceeslty~
         that the Constitutional Rule requiringbills be read on  ':,,
.    *




           HonorableEdna Cisneros,Page 3. (W-537)



               three separatedays be suspended,and the same is hereby
               suspended,and this Act shall be in fullyforce and effect
               from and after its passage,and it is so enacted."

                    The phrase "same offense",cm used In Article61 of the Penal
           Code, which Article is quoted in full in Question1 above, means an
           "offenseof like nature". ,Lenorev. -,      Tex.Crim.App., I.29S.W. 2d
           657 (1939).
                     In Andrewa v: State,.Tex.Crim.App.,228 S.W. 2d 173 (1950),
           the appellantwa8 chargedh     the offenseof sellingbeer on Sunday
           betweenthe hours of 1 o'clock.A.M., end 1 o'clockP.M. For the pur-
           pose of enhancementof the punlshm~ntas providedin Art,.61, P. C., it
           was also chargedthat appellanthad been previouslyconvictedof the
           offenseof possessionof liquor for the purposeof sale in a dry area.
           On pages175 and 176, it ~66 stated:
                    "The'offensepresentlycharged,and the offenseof.
               which appellantIs allegedto have been previouslycon-
               @ctea.are~~++hviol&+ns.of Art.~667-let seq.,Vern&*s
               &IL P.'C.                                            .)
                     '"rheoffense~presently
                                          chargedagainstappellant1.8a
                regulatoryme*sure. She held a licenseand, being in a
                wet area, was permi$tedlegallyto sell beer at her cafe.
                Sale, however,was restrictedon Sunday,a sale during-the
               -ms    froml.o'clockA.M. to 1 01c&ock.Pd4.beiugmade an
                o.Cfense
                       .

                    "The prior offense,on the other hand, is not a re-
               gulatorymeasure,but is a stat$e prohibit- sale or
               possessionfor the purposeof sale.ofintoxicating   iiquor,
               ,affedlveonly in such areas as have been declaredto be
               dry areas as .are6ult of a local optiohelection.

                    .   .   .

                   "We ar6 unwillingto hold that such offensesq& the
               same, or that they are of like character."

                    You State that the Defendantwas chargedwith huntinga deer ,Ft
           night!.Deer of the proper Species and 86x may be hunted during 6666011
           with s,valid permit. We hold, therefore,in answerto Questioq1, that
           Article887,~P.C., prohibitinghuntingat night, is a regulatoryAct,
           while Article877, P. C., prohibitingthe,huntingof turkey hens, is a
           prohibitoryAct, and thereforethe two acts are not of like nature,
           and a convictionunder eitherAct cannotbe used to enhancethe penalty
           for + violationof the other Act under Article61 of the Penal Code.

    -._-
.   .




        HonorableEdna Cisneros,Page 4.    (W-537)



             i   In Warner v. State,Tex.Crim.App.,
                                                 42 S.W.2d 616 (1931),the
        court said at page 617:'
                  " . . 1 we think it wrong to lay down the rule that
             offensespossessingonly a single elementof samene68
             are thereforethe same or of the same nature;
             . a . Every rape, equallywith every murder,is based on
             a necessaryassault. Ihrery  bigamy and every swindling
             proceedson the basic theory of fraud,but it would not
             do-at all to say that these were thereforethe same
             offenses,or offensesof the same nature."

                  The provisionsof Article978j, P. C., prohibitingthe u8e or
        possessionof nets and seinesin the tidal waters of WlllacyCounty
        west of Padre Island,is a speciallaw, which can only be violatedIn
        Willacycounty. The purposeof the Act, a6 statedin Section4 thereof,
        seemsto be as much for protectingrecreationaladvantageson land do-       .
        nated to an AmericanLegIonPost as it is for protectingmarine life.

                  Article 877, P. C., is a,Bener*l'lav-designed
                                                              to conserveend
        increas;the stock of wild turkeysthroughoutthe entire state,by'
        protectingthe femaleof the speciesfrom extermination;  while we have
        held above that Article887, P. C., is a regulatoryAct. 'We, therefore,
        hold,In answerto question2, that Art. 9783, P. C. (Acts 1933, 43rd
        Leg., Spec. L., p. 36, ch. a) is not anoffense of like natureas
        eitherArt. 877, P. C., or Art. 887, P. C., and a convictionunder any
        of these three offensesmay not be used to enhancethe penaltyunder
        Article61, P. C., upon a subsequenttrial for:* violationof any of
        the other three cited Articles.

                   Articles60a, 6Oa-l and &a-2.of the Code of CriminalProce-
         dure (H. B. 342, Acts 48th Leg., pp. 424 - 425);'attempts
                                                                 to place a
        restrictionon which JusticeCourt may take jurisdictionof a misde-
        meanor case by reason of where the allegedoffensewas'committedor
        where the defendantlives. In AttorneyGeneral'sOpinionsNo. O-6940
        ,(1945)and No. v-496 (1948),it has been held that these statutesare
        unconstitutional,  and that a misdemeanorcomplaintmay be filed in any
        precinctwithin the countywhere the offensewas committed,without
         regardto the precinctin which such offensewas committed:.Inanswer
        to question3, we hold that these two opinions,and the authorities
         citedtherein,are applicableto all misdemeanors(includinggame law
        misdemeanors)  over which the JusticeCourt, by reason of,themaximum
         punishmentallowedby law, baa originaljurisdiction.



                         1. Article877, P.C., prohibitingthe        .
                         huntingof turkey hens, and Article887,
                         P. C., prohibitinghundingatnight, are
.   .




        HonorableE&6 Cisneros,Page 5, (W-537)



                      not offensesof like character.60that a
                      convictionof eitherof them may be tised.
                      upon a subsequenttrial fog &violation
                      of the other Articleto enhancethe
                      peualtyuntlerArticle61,,~. C..

                      2. The provisionsof Articleg78j of the
                      P.C., a speciallaw prohibitingthe use or
                      possessionof nets and seines in the tidal
                      waters 0f'WillacyCountywest of Padre Is-
                      laud, is not au offenseof like nature as
                      eitherArticle877, P.C., or Article887,
                      P.C., and a convictionunder &ny of these
                      three offensesmaynot be used to e&axe
                      the penaltyunder Article 61, P.C.; upon 6        .:I, ,’
                      subsequenttrial for a violationof any of
                      the other three cited &rticles.

                      3. A complaintCharginga misdemeahor.
                      over which a.Ju6ticeCourt has jUriSdiCt-
                      ion, may be filed in 6ny JusticeCourt
                      within the County in which the tillegefi of-
                      fen66 OCCUrred.

                                                   Yours very truly,

                                                  wILLwIJJ3oN
                                                  AttoraeJr,Oeueral~of
                                                                   Texas




                                                    -RI&y Bug6&Flet&er
                                                     Aaaistant..
        REF:aw

        APPROVED:

        0PIIp1GNc!cWUlTEx:~'

        GeorgeP. Blackburrr,
                           Chdrm6n

        HoughtonBrownlee,Jr.
        J.ArthurSan~in    ,
        Fred Werkenthlu

        RRVIEUED FORTHE:AlTGRNEYGEKESAL
        BY:
          W. V: Geppert '.      .'            :